[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                DEC 03, 2007
                              No. 07-11849                    THOMAS K. KAHN
                          Non-Argument Calendar                   CLERK
                        ________________________

                          Agency No. A97-896-850

NOHEMY CANO-MUNOZ,


                                                                     Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                            (December 3, 2007)

Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:

     Petitioner Nohemy Cano-Munoz, through counsel, seeks review of the
Board of Immigration Appeal’s (“BIA”) decision to adopt and affirm the

Immigration Judge’s (“IJ”) removal order and denial of her applications for asylum

and withholding of removal under the Immigration and Nationality Act (“INA”)

and relief under the United Nations Convention Against Torture and Other Forms

of Cruel, Inhuman, or Degrading Treatment or Punishment (“CAT”), 8 U.S.C. §§

1158, 1231, 8 C.F.R. § 208.16(c).

      The IJ denied Cano-Munoz’s application for asylum and withholding of

removal because she found that Cano-Munoz’s claims were not credible.

Cano-Munoz argues that (1) the IJ failed to create a record that provides for

meaningful appellate review because the IJ's decision did not provide a rational

explanation and is devoid of any reasoning, and (2) the IJ violated her right to due

process by acting in an unprofessional and biased manner. The Attorney General

responds that Cano-Munoz abandoned any challenge to the credibility finding

because she did not raise the issue in her initial brief, and this court does not have

jurisdiction to hear the due process claim because she failed to exhaust her claim

with the BIA.

Meaningful Appellate Review

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257



                                           2
F.3d 1262, 1284 (11th Cir. 2001). Here, because the BIA expressly adopted the

IJ’s decision, we will review the IJ’s decision.

         We remand when an order does not contain a sufficient explanation of the

ruling. See Danley v. Allen, 480 F.3d 1090, 1091-92 (11th Cir. 2007) (remanding

to a district court because one sentence summary denials precluded meaningful

appellate review) (42 U.S.C. § 1983 case). To establish asylum eligibility, the

alien must, with specific and credible evidence (1) establish past persecution on

account of a statutorily listed factor, or (2) establish a “well-founded fear” of future

persecution on account of a statutorily listed factor. 8 C.F.R. § 208.13(a), (b);

Forgue v. U.S. Att’y. Gen., 401 F.3d 1282, 1286-87 (11th Cir. 2005); Al Najjar,
257 F.3d at 1287. Issues not briefed on appeal are deemed abandoned. Access

Now, Inc. v. SW. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004).

         The IJ stated that the reason for denying Cano-Munoz’s claims was that the

claims were not credible. Moreover, the IJ stated her reasons for deciding that the

claims were not credible. Thus, the record is sufficient to conduct a meaningful

appellate review. Because Cano-Munoz did not challenge the adverse credibility

finding, we deem the issue abandoned. Accordingly, we deny the petition on this

issue.

Jurisdiction to Consider the Due Process Claim



                                           3
      “We review subject matter jurisdiction de novo.” See Gonzalez-Oropeza v.

U.S. Att’y Gen., 321 F.3d 1331, 1332 (11th Cir. 2003). We lack jurisdiction to

consider claims raised in a petition for review unless the petitioner exhausted her

administrative remedies with respect to those claims. See 8 U.S.C. § 1252(d)(1);

Sundar v. I.N.S., 328 F.3d 1320, 1323 (11th Cir. 2003). In order to exhaust all

administrative remedies, an alien must raise her claims before the BIA. Sundar,
328 F.3d at 1323. Exhaustion is required when the alleged due process violation is

the denial of a full and fair hearing before a neutral fact finder. Amaya-

Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1251 (11th Cir. 2006). This court

liberally reads briefs filed pro se. Lorisme v. I.N.S., 129 F.3d 1441, 1444 n.3 (11th

Cir. 1997) (allowing a pro se petitioner to adopt a board member’s dissent as his

appellate argument).

      After a thorough and liberal reading of Cano-Munoz’s pro se brief on appeal

to the BIA, we conclude that she only claimed that the IJ did not consider the

complete record, and not that she was denied due process because the IJ was biased

and acted disrespectfully. Because Cano-Munoz did not make a claim of bias on

the part of the IJ in her appeal to the BIA, the claim has not been exhausted. Thus,

we lack jurisdiction to consider her due process claim. Accordingly, we dismiss

her due process claim.

      PETITION DENIED IN PART, AND DISMISSED IN PART.
                                          4